Holmes, J.,
concurs in the judgment, but dissents from the syllabus law of the case.
I prefer to take the position as did Judge MeCormac of the Court of Appeals for Franklin County, i. e., that the intervenor should not always have to stand in the shoes of the person whom he is aiding. As stated by Judge MeCormac: “The contrary rule of law is that an intervenor may aid another if it appears to be reasonably necessary even though based on a mistaken belief, even in the situation where the person who is aided would not have had the same right. The policy behind this rule of law is to encourage a person to assist another without being deterred by the knowledge that irrespective of good faith, notice, or apparent necessity, he may be criminally liable if mistaken.”
People in today’s more volatile society are increasingly hestitant, if not reluctant, to become involved in aiding another who is in trouble or distress. It is my view that the adoption of a form of the Model Penal Code “defense of others” principle would be a sound and reasonable move.
The basis of the principle was stated in State v. Graves (1973), 18 N. C. App. 177, 181, 196 S. E. 2d 582, as follows:
“A private citizen has a right to go to the defense of another if he has a well grounded belief that a felonious assault is about to be committed upon such other person. In fact, it is his duty to interfere to prevent the supposed crime. * * * It is a matter for the jury to determine from the evidence under proper instructions if a defendant has such a well grounded belief that it will justify intervention in the defense of another.” (Emphasis sic.)
The rule should however, in my view, contain the condition that the intervenor must have had a well-grounded belief in the necessity of the intervention. Or stated another way, in order for the intervenor to step out of the shoes of the one to be assisted, the intervenor must show that his actions would have been those of a reasonably prudent person under all the observed facts and circumstances.
Here, appellant’s counsel requested the following instruction :
*343“The court instructs you that the use of force upon or toward the person of another is justifiable to protect a third person when: Under the circumstances as the actor believes them to be, the person whom he seeks to protect, would be justified in using such protective force; and the actor believes that his intervention is necessary for the protection of such other person.”
This instruction did not set forth an acceptable standard in my view. This instruction places the determination of the situation to be only as the actor would believe it to be, rather than applying the standard of what a reasonably prudent person would do under the same circumstances.
Therefore, the trial court did not err in failing to give this specific requested instruction. Consequently, I would concur in affirmance of the judgment, but must dissent from the syllabus law of this case.